Citation Nr: 0314223	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  01-08 481A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for post-operative 
residuals of internal derangement of the left knee, rated as 
20 percent disabling prior to January 24, 2002 and from April 
1, 2002. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel




INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from June 1979 to June 
1984. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in March 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which denied a rating in 
excess of 20 percent for service-connected left knee 
disability.  The veteran entered notice of disagreement with 
this decision in June 1999; the RO issued a statement of the 
case in August 2001; and the veteran entered a substantive 
appeal, on a Statement in Support of Claim, which was 
received in October 2001.  A February 2003 Decision Review 
Officer decision granted a temporary total rating from 
January 24, 2002 through March 31, 2002; therefore, the 
remaining issue is entitlement to an increased rating for 
post-operative residuals of internal derangement of the left 
knee, rated as 20 percent disabling prior to January 24, 2002 
and from April 1, 2002.


REMAND

On November 9, 2000, during the pendency of this claim, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)) became law.  
This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Recent decisions by the Court have mandated that VA ensure 
strict compliance with the provisions of the VCAA.  See, 
e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA 
must specifically notify the veteran as to what evidence, if 
any, the veteran is to submit and what evidence VA will 
obtain.  The veteran should also be told that he has a 
statutory right to one year to submit information or evidence 
in response to any VCAA notification, unless he waives the 
right to that response period.  See Disabled American 
Veterans, et. al. v. Secretary of Veterans Affairs (DAV), 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  Because 
the veteran's claim was originally denied as not well 
grounded, and because the RO has not yet considered whether 
any additional development is required under the VCAA, the 
Board finds that it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

In this case, additional evidence was requested and received 
into the record following the February 2003 supplemental 
statement of the case.  The additional evidence consists of 
an April 1999 VA surgical report, VA outpatient treatment 
records dated from April 2002 to February 2003, and a 
Statement in Support of Claim by the veteran.  There is no 
written waiver of initial RO consideration of this evidence.  
As a result, the Board is required to remand the case to the 
RO to ensure the veteran's due process rights.

Finally, it does not appear from the record that the 
veteran's local representative was given the opportunity to 
submit a VA Form 646 or other written argument in support of 
the veteran's claim.  Upon remand, the veteran's local 
representative should be given the opportunity to submit a VA 
Form 646 or other written argument in support of the 
veteran's claim for increased rating for the left knee 
disability.

Accordingly, this case is REMANDED for the following:

1. The RO should review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. 
§ 3.159 (2002).  The RO should also 
notify the veteran of what evidence is 
required to substantiate his claim, what 
evidence, if any, the veteran is to 
submit, and what evidence VA will obtain.  
See Quartuccio, 16 Vet. App. at 187.  Any 
notice given, or action taken thereafter 
by the RO, must comply with the holdings 
of Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 
2003).    

2.  The RO should again review the 
record, and issue a supplemental 
statement of the case that addresses the 
additional evidence added to the record 
since the most recent supplemental 
statement of the case, to include an 
April 1999 VA surgical report, VA 
outpatient treatment records dated from 
April 2002 to February 2003, and a 
Statement in Support of Claim by the 
veteran.  If any benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
should be given the opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board, if in 
order.

3.  The RO should give the veteran's 
local representative an opportunity to 
submit a VA Form 646 or other written 
argument in support of the veteran's 
claim before returning the case to the 
Board. 

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



